Bell, J.
(After stating the foregoing facts.) After verdict for the plaintiff for principal, interest, and attorney’s fees as sued for, the defendant filed a motion for a new trial, which was overruled, and he excepted. The facts, in addition to those contained in the statement above, are sufficiently indicated in the headnotes. It is not deemed necessary to elaborate any of the rulings therein made.

Judgment affirmed on the main bill of exceptions; cross-bill dismissed.

Jenkins, P. J., and Stephens, J., concur.